Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 4, 2018

                                     No. 04-18-00080-CV

                 IN THE INTEREST OF A.J.M. AND A.R.P., CHILDREN,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-00429
                        Honorable Stephani A. Walsh, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Appellant’s brief was originally due to be filed on March 13, 2018. Because neither the
brief nor a motion for extension of time was filed by the deadline, this court issued an order on
March 20, 2018, ordering appellant to show cause in writing why this appeal should not be
dismissed for want of prosecution. TEX. R. APP. P. 38.8(a). On April 2, 2018, appellant filed a
written response to this court’s order requesting an extension of time to file the brief. The
motion is GRANTED. Appellant’s brief must be filed no later than April 23, 2018, and must
comply with Rule 38.1 of the Texas Rules of Appellate Procedure which sets forth the required
content of an appellant’s brief. Because this is an accelerated appeal, further requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court